DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 14 recite “a slot” which lacks antecedent basis as this limitation has already been claimed as a different component in claims 1 and 10.  The applicant should list this as “a middle layer slot” or the like.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,787,814. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 are an obvious variation claims 1-11 of ‘814 in that upper and lower layers, slots, and adhesives are claimed



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2014/0179220 to Railkar et al.
Regarding claim 1, Railkar discloses an upper layer (fig. 1: 26), a lower layer (22), both having front, back and side edges and aligned, an adhesive (27) bonding the two and a slot (28) formed in the lower layer.


Claim(s) 1-7, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,298,613 to Coulton et al.
Regarding claims 1 and 10, Coulton discloses a cap shingle (fig. 2: 20) with upper layer (18) having front, back and side edges, a lower layer (50) with front, back, and side edges and substantially aligned with the upper layer, an adhesive between layers (62 and column 4, lines 57-67), and slots formed through the lower layer (fig. 2: see slots generally where 56 points at sides, and underneath where 34 points in central location).
Regarding claims 2, 12, two slots are located at side edges (where 56 points).
Regarding claims 3, 13, the slots create a discontinuity (divergence from plane) between the front and back edges.
Regarding claim 4, the slots are generally curved and rectangular.
Regarding claim 5, the adhesive is inherently a laminate and located between upper and lower layers.
Regarding claim 6, the adhesive portions are patch like (see sections 34, fig. 1).
Regarding claim 7, a sealant patch (fig. 2: where 52 points) is along a bottom surface of the lower layer.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,298,613 to Coulton et al.
Regarding claim 8, Coulton discloses the claimed invention except for a middle layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add another layer, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.  The use of a third layer would have been an obvious design choice in order to strengthen the structure.
Regarding claim 9, Coulton discloses a layer with slot.
Regarding claim 11, Coulton does not disclose the use of a sealant on a lower side of the bottom layer.  Instead, Coulter uses a fastener (24).  However, an adhesive is disclosed by Coulter (column 4, lines 57-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Coulter by adding an adhesive sealant on the lower side of the bottom  layer in order to create a stronger seal.
Regarding claim 14, claim 14 is rejected for reasons cited in the rejections of claims 8 and 9.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633